Citation Nr: 1301090	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  07-03 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for residuals of a left ankle fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to September 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied entitlement to an increased rating in excess of 20 percent for residuals of a left ankle fracture.

The claim was remanded in November 2010 and April 2012 for additional development.  Unfortunately, further development is necessary.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its April 2012 remand, the Board requested that all VA treatment records from 2009 be obtained and associated with the claims file.  

VA treatment records from April 2009 to March 2012 were obtained and associated with the Virtual VA claims file.  However, a January 2011 treatment record indicated that the Veteran was regularly seeing a private podiatrist for left ankle treatment.  Records of private treatment have not been obtained.  

In addition, a January 2012 VA treatment record indicated that the Veteran was seeing a pain doctor in the community called Dr. Frank.  Another January 2012 treatment record indicated that the Veteran was sent for an MRI to further evaluate his left ankle disability and attempt to find the source of his pain.  There are no treatment records demonstrating pain treatment by Dr. Frank or a subsequent MRI.  

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Furthermore, VA has a duty to obtain relevant records of private treatment.  38 U.S.C.A. § 5103A(b) (West 2002); Massey v. Brown, 7 Vet. App. 204 (1994).  As this evidence is relevant to the Veteran's claim, all relevant VA and private treatment records must be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the claims file or Virtual VA.  
All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Ask the Veteran to provide releases authorizing VA to obtain all records of private treatment with the podiatrist referenced in the VA treatment records.  

If the Veteran fails to complete necessary authorizations, tell him that he may obtain and submit the records himself.

If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

3.  If any additional evidence is received which suggests a worsening of the left ankle disability, provide the Veteran with a new VA examination to determine the current severity of his left ankle disability.  

4.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

5.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


